Citation Nr: 1444442	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  04-30 266 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for sciatic nerve disability of the left lower extremity.

2.  Entitlement to a separate, compensable rating for sciatic nerve disability of the right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1983 to March 1997.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal of a June 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied an increased rating for pelvic fractures, status post open reduction with internal fixation of pubic symphysis diastasis, with secondary disc disease of the lumbar segment of the spine.

In August 2009, the Veteran testified during a Board videoconference hearing before a Veterans Law Judge.  That Veterans Law Judge has since retired.  The Veteran was advised in June 2014 that she had the right to another Board hearing, but if no response was received within 30 days, it would be assumed that she did not want another hearing.   To date, no response has been received. The Board will thus proceed with appellate review of the case.

In September 2009 and May 2011, the Board remanded the matter of entitlement to an increased rating for pelvic fracture, status post open reduction with internal fixation of the public symphysis diastasis, with secondary disc disease of the lumbar segment of the spine, for additional development.  

In November 2011, the Board issued a decision determining that a 20 percent rating, but no higher, for the disability was warranted.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court).  In July 2012, the Court granted a Joint Motion for Remand filed on behalf of the parties vacating the Board's decision to the extent that the Board failed to address whether the Veteran was entitled to an increased rating on an extraschedular basis, whether a separate rating based on neurological abnormalities was warranted, and whether a total disability rating based on individual unemployability (TDIU) was for application.  The Court did not vacate the Board's determination that a rating in excess of 20 percent was not warranted on a schedular basis, and this aspect of the claim is no longer before the Board.  

In June 2013, the Board issued a decision denying an extraschedular rating for pelvic fractures, status post open reduction with internal fixation of the public symphysis diastasis, with secondary disc disease of the lumbar segment of the spine and granting a separate, 10 percent rating for sciatic nerve disability of the left lower extremity, as associated with the Veterans' pelvic and lumbar spine disability.  The Board also determined that entitlement to a TDIU was not applicable.  

The Veteran again appealed the Board's decision to the Court.  In April 2014, the Court granted a Joint Motion for Remand filed on behalf of the parties vacating the Board's decision to the extent that it denied entitlement to a separate rating in excess of 10 percent for sciatic nerve disability in the left lower extremity.  While not listed in the Court's Order, the Joint Motion also noted that the Board failed to adequately discuss evidence suggesting sciatic symptomatology in the right lower extremity as well and whether a separate rating was warranted for any neurological impairment of the right lower extremity.  Accordingly, the Board has listed the remaining matters on appeal as noted on the title page.  

A review of the Veteran's Virtual VA and VBMS electronic claims file reveals additional VA outpatient treatment records dated through August 2013, which have been reviewed by the RO and the Board in conjunction with the current appeal.  


FINDINGS OF FACT

1. Sciatic nerve disability of the left lower extremity has been manifested by no more than moderate incomplete paralysis of the sciatic nerve.

2.  Neurological impairment of the right lower extremity has not been shown.

CONCLUSION OF LAW

1. The criteria for a 20 percent rating for sciatic nerve disability of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2013).

2.  The criteria for a separate, compensable rating for sciatic nerve disability of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000

 The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In an April 2002 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate the claim for an increased rating for her pelvic/lumbar spine disability.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that she would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated her status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of her claim, in an October 2009 letter.  

As regards the timing of the latter notice, the claim was readjudicated in supplemental statement of the case (SSOC) dated in December 2010 and June 2011, thereby curing any timing deficiency.

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  In this case, VA obtained the Veteran's service treatment records and all of the identified post-service VA and private treatment records, as well as the Veteran's Social Security Administration records.  

The Veteran was also provided with VA examinations in April 2003, March 2006, September 2008, and May 2011 to determine the nature and severity of the Veteran's pelvic/lumbar spine disability and any related neurologic impairments.   As these examinations were based on review of the Veteran's symptoms and complaints, and discuss any neurological abnormalities related to her pelvic/lumbar spine disability in relation to the pertinent rating criteria, they are adequate for adjudication purposes.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The claims on appeal are thus ready to be considered on the merits.
II.  Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  As discussed below in greater detail, a uniform evaluation is warranted in this case.  

Note 1 to the General Rating Formula for Diseases and Injuries of the Spine specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

In this case, the Veteran has been awarded a separate rating for sciatic nerve disability of the left lower extremity.  In an August 2013 rating decision, the RO effectuated the Board's June 2013 decision and assigned a 10 percent rating for the disability, effective June 3, 2005, pursuant to38 C.F.R. § 4.124a, Diagnostic Code 8520. 

Under those criteria, incomplete paralysis of the sciatic nerve is rated 10 percent when mild, 20 percent when moderate, 40 percent when moderately severe, and 60 percent when severe, with marked muscular atrophy.  Complete paralysis of the sciatic nerve, where the foot dangles and drops, no active movement possible of the muscles below the knee, flexion of the knee weakened or (very rarely) lost warrants an 80 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

VA treatment records include a September 2002 neurology department note that the Veteran complained of left lower extremity radiculopathy.  Strength was 4/5 for the ankles and feet, bilaterally, while it was 5 out of 5 for the hips and knees.  Muscle tone was normal bilaterally.  

On VA examination in April 2003, the Veteran complained of paresthesias in the legs and burning of the feet.  She complained chiefly of left medial and lateral ankle numbness and tingling with burning in the left foot with increased sensitivity in the left heel.  She also endorsed left-sided back pain and warmth that travelled down the left leg.  She noted swelling, burning pain, and numbness and indicated that her ankle gave way.  

There was no focal muscle atrophy, spasms, fasciculations, or changes in temperature over the ankle, foot, or leg on either side.  She was noted to be walking at a relatively normal pace and seemed to be equally bearing weight from the right to left sides; however, on confrontational examination she heavily favored the left side and did not wish to bear any weight when going from a sitting to standing position due to generation of pain in the left ankle.  Strength was 4 out of 5 in the hip flexors and knee extensors/flexors on the left, while it was 4 out of 5 for hip extensors and 5 out of 5 for knee extensors/flexors on the right.  The weakness in the hips appeared to be give-away (volitional).  The examiner noted that the Veteran suffered from degenerative disc disease, but there were elements of embellishment that suggested, at the very least, a contributing component of somatization disorder.  

A VA EMG and nerve conduction studies conducted in May 2003 revealed normal findings in the left lower extremity.  

A November 2003 neurologic consultation note from private physician Dr. W. reflects that the Veteran reported more persistent left leg pain.  She had pain in the posterior thigh with radiation into the calf and ankle area.  At times, the left leg gave out.  She also experienced numbness and tingling down the left leg.  On motor testing, there was slight weakness of the left leg and ankle extensors, 4/5.  Sensory examination was grossly normal to pinprick and light tough. Straight leg raising on the left at 90 degrees produced sciatic pain and there was percussion tenderness in the sciatic notch area.  Knee and ankle jerks were 1+ and symmetric.  

A December 2003 private EMG and nerve conduction study report indicated that a mild left L5 radiculitis might be present.

A February 2004 report from Dr. W. notes that the Veteran had some tightness with active and passive lumbosacral range of motion.  Straight leg raising on the left side at 90 degrees did produce some mild sciatic pain.  An impression of recurrent back strain and lumbar radiculopathy was indicated.

A March 2004 report notes that a straight leg raise test on the left at 90 degrees produced sciatica, and there was pain with lateral flexion and lateral rotation of the lumbosacral spine to the left side.

A May 2004 report from Dr. W. notes the Veteran's report of back pain and left hip and leg pain.  Objectively, straight leg raising bilaterally at 45 degrees produced low back pain.  

A May 2004 report from Dr. C. at the University Hospitals of Cleveland notes that the Veteran experienced low back pain and varying degrees of left and right leg pain.  Examination revealed an antalgic gait.  She had tenderness to the lightest of touch in her low back.  Straight leg raising was negative.  Deep tendon reflexes were 1+.  The examiner could not detect any weakness, though she could feel pin throughout.  

A September 2004 statement from the Veteran's treating physical therapist at the Richmond Heights Hospital reflects that the Veteran's fixed pelvis was misaligned, and this caused unusually high stresses to her sacroiliac joints, discs, facets, and hip musculature.  She presented with functional scoliosis and herniated disc at L5-S1 due to the misalignment, leg length discrepancy, and neurotension on the sciatic nerve, core and leg weakness, reduced range of motion in the trunk, altered sensation, and myofascial restrictions and trigger points.  

An October 2004 treatment report from Case Western Reserve University, Department of Neurology, notes that the Veteran was seen for neurological consultation in regards to her chronic low back pain radiating down to both legs.  She endorsed intermittent paresthesias involving both legs, and mainly on the left side.  There was no history of bowel or bladder incontinence.  

A detailed neurological examination was significant for decreased sensation to light touch, pinprick, and temperature within the left L5 dermatome.  There also seemed to be slightly decreased muscle strength within the left foot dorsiflexion, especially the extensor hallucis longus muscle.  There was significant tenderness throughout the entire lumbosacral area, including multiple tender points above the facet joint bilaterally as well as both sacroiliac joints, more so on the left.  Range of motion of the lumbar spine was significantly reduced.  Gait was antalgic but stable, with the Veteran favoring the right lower extremity.  She had difficulty standing on her heels and toes and performing the tandem walk, but Romberg tests were negative.  The examiner found that the Veteran had L5 radiculopathy based on the dermatomal distribution of the sensory loss and mild weakness.

On treatment in November 2004, the Veteran reported that she was responding well to amitriptyline and Neurotonins.  She denied any weakness or gait difficulties. On examination, straight leg raising was negative on both sides, and strength was preserved bilaterally.

A treatment report dated in January 2005 notes that there were no apparent signs of radiculopathy or myelopathy.  Her gait was normal and a Romberg test was negative.  

A June 2005 pain management consultation reflects that the Veteran presented with multiple pain complaints, including pain in the left lower back, left leg, left foot, right neck, and right arm.  She reported initial injury in service in which she fractured her pelvis in five places, severed some tendons in the left ankle and suffered from a calcaneus fracture.  At that time, her pain was located in the low back and the back of the thigh and posterior calf to the dorsum of the foot.  She described the pain as a "pins and needles" burning sensation.    She also reported that she experienced some muscle contractions/spasms in the left foot during which the foot curled up in dorsiflexion posture.  

Objectively, lateral bending resulted in thoracic pain on the left side.  Rotation to the right resulted in increased pain in the left lower back and left buttocks. Strength was 5 out of 5 in hip flexion, knee flexion and extension, foot dorsiflexion, plantar flexion, and first toe dorsiflexion.  Sensation was intact along dermatomes L4-S1.  Deep tendon reflexes were 2+ for the patella and Achilles.  Straight leg raising was position for left hip and groin pain with flexion to 25 degrees.  

The examiner noted that, given the Veterans history of L5-S1 disc herniation to the left, her left leg symptoms appeared to be related to radiculopathy, L5-S1.  

A July 2005 pain management consult report notes that the Veteran's symptoms did not correspond to a classic L5 or S1 involvement, and were suggestive of a strong psychogenic component.  

On VA examination in March 2006, the Veteran reported that she suffering from a herniated disc with left sciatic.  She reported that the pain extended into her left leg.  Objectively, a straight leg raise test was negative.  There was no atrophy of the lower extremities and tone was normal.  Reflexes, strength, and sensation were equal in both lower extremities.  The examiner diagnosed herniated lumbar disc with left sciatica.  

A May 2006 VA outpatient treatment report notes that the Veteran complained of back pain that went down the left leg.  A straight leg raise test was normal, and there was no foot drop, and gait was normal.  Muscle strength was also noted to be normal.  

A February 2007 VA outpatient treatment note reflects that the Veteran complained of left "sciatica," which she reported had worsened noticeably.  She found it difficult to sit or lay comfortably on her left side.  

A September 2008 VA examination report reflects that the Veteran complained of chronic back pain with occasional associated left leg pain.  At times, she used a cane for ambulation.  Objectively, a sensorimotor examination was normal. A diagnosis of lumbar disc disease was indicated.

During her August 2009 Board hearing, the Veteran testified that while her back pain used to radiate mainly down the left leg, she also experienced pain on the right side.  She described left foot weakness and indicated that she felt her left foot had lost muscle mass and was smaller than the right.  She noted that she could not sleep on her left side because of her symptoms of burning pain.

An August 2009 VA outpatient treatment report indicates that the Veteran presented with complaints of chronic low back pain and bilateral lower extremity tingling and burning sensation.   On objective neurological examination, sensation was intact bilaterally.  Patellar reflexes were 1+ throughout and motor strength was 5/5 bilaterally.  

On VA examination in May 2011, the Veteran reported left radicular pain with some numbness, tingling, and paresthesias into the left foot.  She reported that she was working as a teacher.  

Objectively, she had normal station and gait, but some tenderness and spasm over the lumbar spine.  Straight leg raising caused a little bit of back pain on the left side.  She had about an inch of atrophy on the left calf.  She had a little bit of decreased sensation on the dorsum and lateral aspects of her left leg.  The right lower extremity was neurologically normal.  Reflexes were symmetric and equal.

On VA treatment in August 2011, the Veteran reported shooting pain down her leg to the foot on the left side. The treatment provider observed that she walked slowly with mild deviation to the left, symmetric pelvis, and no scoliosis appreciated.  Anteflexion of back caused low back pain with shooting pain to the leg.  Lasegue sign was positive on left.  Strength was 5/5 on the right lower extremity and 4/5 on the left lower extremity.  Sensation was intact. Worsening sciatica was indicated and she was referred for pain management.

A November 2011 treatment report notes a primary complaint of back pain and left lower extremity radiculopathy.  Neurologically, strength testing was 5/5 in the bilateral lower extremities, while reflexes were 2+ bilaterally.  A straight leg raise test was negative and a sensory examination was intact in all dermatomes.  

A January 2012 VA physical therapy consultation report reflects that the Veteran was working as a teacher in special education.  She reported bilateral radicular pain into the buttock, hips, outside of thighs and calves to the ankles.  She also endorsed occasional heel pain and cramping in the toes with occasional toe/ankle/foot numbness.  Neurologically, a motor strength examination revealed 4/5 strength in the right and 5/5 on the left.  Reflexes were 2+ on the right and 1+ on the left. Straight leg raising was positive on the left and negative on the right.  A sensory examination was normal to light touch bilaterally in the L2-L4 dermatomes.  She reported decreased sensation in the left plantar and dorsal surfaces.  

During the physical therapy, she was able to abolish all radicular symptoms with end-range prone press-ups. She was encouraged to continue this activity.

The Veteran reported improvement of symptoms in January 2012, and rated her pain a 3/10 in the left low back with no pain in the left buttocks or legs. She indicated that she had found a stretch that reduced or eliminated her radicular pain for hours after completing it.

A June 2012 VA outpatient treatment report reflects that the Veteran presented with a history of low back pain and radicular pain in the left leg from the hip to the toes, currently well-managed.  
The aforementioned evidence reflects that the Veteran's left sciatic nerve disability has been manifested by intermittent symptoms of pain, paresthesias, weakness, and numbness that more closely approximate moderate incomplete paralysis of the sciatic nerve.  Although many of the symptoms are mild or inconsistent, the disability picture more closely approximates the criteria for a moderate neuropathy.  38 C.F.R. § 4.7.  Accordingly, the Board finds that a 20 percent rating under Diagnostic Code 8520 is warranted.

However, the Board also finds that the manifestations of the Veteran's radiculopathy of the left lower extremity cannot be considered moderately severe, since motor, sensory, and reflex examinations have largely yielded mostly normal findings with only some mild deficits indicated.  While there is some indication of diminished strength in the left lower extremity, motor strength has been indicated to be 4/5 and at other times strength was graded as 5/5 or normal.  Reflexes have been shown to be slightly diminished (1+) on some occasional but normal (2+) at other times. Likewise, sensory examinations have demonstrated only occasional abnormal findings.  There has been no consistent deficit noted across the cumulative examinations and treatment reports.  In reaching this determination, the Board has considered the guidance established in 38 C.F.R. §§ 4.120, 4.123, 4.124, and 4.124a.  However, while muscle atrophy was noted on one examination, other reports documented no atrophy or abnormal muscle tone.  EMG studies of the left lower extremity yielded only a finding of mild radiculopathy.   In sum, these fleeting findings are of less probative evidence than the other evidence contained in the file, and are consistent with no more than moderate radiculopathy. Therefore, a 40 percent or greater rating is not applicable.  As noted above, the cumulative manifestations more closely approximate the criteria for a moderate neuropathy.

The Board has considered the Veteran's statements and hearing testimony regarding the severity of her left leg radiculopathy symptoms.  Certainly, as a lay person, she is competent to attest to physical symptoms that he experiences, such as persistent leg pain and weakness.  See Washingtonv. Nicholson, 19 Vet. App. 362, 368 (2005).  Generally, these statements are credible, however, neither the medical evidence nor the lay evidence of record suggests that an evaluation in excess of 20 percent is warranted at this time.  The Veteran's statements have been non-specific and fail to establish a greater degree of functional impairment.  Although she described periods of weakness and pain, even if credible, there is no proof of neurological findings sufficient to demonstrate moderately severe incomplete paralysis of the sciatic nerve.  We find the medical evidence to be far more probative of the degree of impairment that his lay statements.

Pursuant to Note 1 of the General Rating Formula for Diseases and Injuries of the Spine, and in light of points raised by the parties in the Joint Motion for Remand, the Board has also considered whether the Veteran is entitled to a separate compensable rating for the right lower extremity.  However, a rating for associated objective neurologic abnormalities or chronic neurologic manifestations is not warranted (other than on the left) because neurologic findings and symptoms warranting separate ratings have not been demonstrated.  Here, while the Veteran has more consistently reported radicular pain in the left lower extremity, she has indicated on some occasions that she experienced radiating pain on the right as well.  

However, none of the objective medical evidence has indicating any significant neurological findings on the right.  Motor, sensory, and reflex examinations have yielded largely normal findings with only rare findings of decreased strength or slightly diminished reflexes and no consistent deficit.  In addition, straight leg raise tests have been negative for the right lower extremity.  Radiculopathy of the right lower extremity has not been diagnosed.  In the absence of any quantifiable neurologic impairment, there is no basis to rate a condition. The Veteran is competent to report sensations such as numbness, tingling, and radiating pain. However, her report is inconsistent with the medical evidence. We conclude that the medical evidence, prepared by skilled professionals, is more probative and more credible than the appellant's lay evidence. Accordingly, a separate evaluation for neurologic manifestations of the right lower extremity is not warranted.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptomatology associated with the Veteran's disabilities is fully contemplated by the applicable rating criteria.  The symptomatology reported by the Veteran and shown on examination is contemplated by the rating criteria used to assign disability evaluations, and there is no characteristic or manifestations shown that is outside the purview of the applicable rating criteria or is so exceptional as to render the criteria in applicable.  All potentially relevant rating codes have been considered and evaluated.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is therefore not required.  In any event, the Veteran did not claim, and the evidence does not reflect, that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  The evidence of record certainly shows that the Veteran's disabilities have impacted her ability to work and perform work duties.  However, the level of interference shown is contemplated by the numerous disability evaluations already assigned to the Veteran's disorders.  Therefore, referral for consideration of an extraschedular rating for any of the disabilities on appeal is not warranted.  38 C.F.R. § 3.321(b)(1).  

For the foregoing reasons, the Board concludes that there is no basis for staged ratings of the Veteran's sciatic nerve disability of the left lower extremity, as her symptoms have been primarily the same throughout the appeal period.  In this regard, the Board finds that a 20 percent rating, but no higher, for the Veteran's sciatic nerve disability of the left lower extremity is warranted, but that a separate compensable rating for sciatic nerve disability of the right lower extremity is not warranted.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

A 20 percent rating for sciatic nerve disability of the left lower extremity is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to a separate, compensable rating for sciatic nerve disability of the right lower extremity is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


